CHARLOTTE, NC !

 

 

 

 

 

 
    

OT)IOMm
DEC -6 2019 cpse te 314 cv $80 |
Dig rh SeSQERENw 12D , To Phen For

Carron Presecuton | .

 

 

 

 

AN il :
Same CRIA E po NEEnED Cudcle s  .

 

 

 

 

 

This 1s a cow fry ved ples Tox ble a

“
Tis |
: j LW I: ES oe PS
Cour hs hel 3 iS 6 opi

4 th Crnaeuvtt Rules y lJ Ne Dp fasek Ry ~=¢ , fia

Roles (ou ERMA € Crimien | pzts Cis) Cis &5: |

Ta par, / heir Zo Days pps wp f*2 b ——_—_§

 

 

any be),

shill nctwely tay to uewces trap the [nee :

lH k
ay nll bs bey Now pis sosttiw ee AS it — :

     

   

 

 

Hrs nro _peook (Syat > co# bane tva \ ——

‘ '
Doty na cte TAT IO“) 5 T & AvVIKE | he Courts 7

Refs nl pan pextal p Hows rs Me Ap

!
|

2Rew C2 fw OY) ER ns the Pe fenp nts |

 

1
!

|

|

mont hes iP govikd§ Gano, 4 alice LYM)

Ro ably i } ob Suspec le p Violaler Copeés

—_—

AND Statutes” pe On bie nl) Cory [ned FE
Bie SSO peneved $20 wf Vl Superroxn Ch
dre se ne < / p>. | hE ike ft prscoueey
Hewes pith Resvlds. [ neoviee tf

 

 

 

 

a

 

Prosec uv hes A 4 fo hy E>] Lo Mifrer AY bhus Yeh sow
ect)

 

4 of Bakela9%foess0-RIC Document 1s Filed 12/06/19 Page 1 of 9

 
be Rw olohee :

 
 

Con! Lob Hs 1S Conk isu fans 4 > vara

i Sey : T he

 
   
    

he De be Aran [Se Serrl lemeeh |

’ lows Son. obhenr CHSES

 

  

     
   

Ficl oho esines

obyiov tt LS
ae Lente) ye

  

bese nw Ss bo lee Fars "Whence Dacs S51

 

 

i via [Y a A
a ; Oizrés UWA kins ow

 

 

 

 

Crse 3 Mey SO ee

=

 

. a Dobe Kmpny Dees ©, 201

ee -19- = cument 13 Filed 12/06/19 Page 2 of 9

 

t
I
t
 

 

 

 

 

Lee ee hen’ en:
Trin) by Suny ~ cuba thed C

 
   

beg

M AnvwoAn PS Ck Pros Getyv

Discovceny Henares Anpb D (SCOVERYS

 

|
|

|

[ Susecf lors he D Revocp poms it
{

L/CO :

 

 

 

 

 

[aceon ce boS Conplack p btee L)
Aooitrer at D Eefen DEA ts é
Wells Frage Com phe! os
lnchouvin Scconi bus s Fw nw ih |

FINRA

iScouc ky ; P

oldu, LL .

 

 

 

©

 
  

rT shi
pant’ Place of Plrce [Hanley l pw Fiucr Lre
UW ho ps Howley?
To Ohsnegz Qk he ce} OFC Ee te Co Ree

 

 

 

 

 

 

 

 

 

 

 

 

SS een a . , |
FT pwely sack Roles oS Comma

 

 

Procerume C Revenad) ES to (ar [PROMS An vf |

»b the

Vo DELS bre fires FP Rates

 

| Keahaps Subpo Cre

 

 

 

oo
JU CES peauir

 

hz DP ,

 

obeus Con prs Com Cherm

Wa, ko f

Case 3:19-cv-00580-RJC Document43—Filed 12/06/19 Page SOT ——~—S

 

 

-

|
[.
— Joy
Notin<s ife heaped hex J lente dowel ke
VERIFICATION

Cao . \ . ,
i Nore & | wort lA), [Ki nsow says that he/she is the Plaintiff in this

matter, that he /she has read and understood this COMPLAINT and knows the contents to be true
of his/her own personal knowledge, except for those matters and things set forth upon

information and belief; and as to those matters and things, he/she believes them to be true

A 7
Plaintiff

Sworn to and subscribed before me this (, day of Dire lett 04

Rawk Son

 

 

Notary Public
SS SO "Ny,
My commission expires: N ex. \ dy ayo . so Kee,
se wOTARY “
S3
&.. Pup J
Sroung cS

Mathes Le Regular mal or DATE /hoBove

You are required @ Réeprite Cote av se q Sy your oR OSH adi ale aa cortGet phone Suiner, FANG ot

one num! otice of Change
of Address form is provided in this form packet.

 

 

 

 

 
101 FEDERAL RULES OF CIVIL PROCEDURE

Form 2. Date, Signature, Address, E-mail Address, and Telephone Number.
(Use at the conclusion of pleadings and other papers that require a signature.)

Date Z~O67 GO IM Oued [lA ————
(Signature of the attorney
or unrepresented party)

Iwonew Slhott lai Kinsoc
(Printed name)

1430 Pwerree Da. Char. Nl. 28270
(Address)

G4 AeewwFe aan) “Com
(E-mail address) ~

S36 B77 O3 24
(Telephone number)

Case 3:19-cv-00580-RJC Document 13 Filed 12/06/19 Page 5 of 9

 
 

 

C Document 13 Filed 12/06/19 Page 6 of 9

| ! a | :

 
Aopen duns hist, ot De few ptwls _ Keng en. ee

[wells Faye Bak 1 VA eee

~ I

 

 

ee ee

[Wells Farge Dowisors TT
Mt Davin Kowach Tessneosd ETA) Infoo _

 

(FR a

 

; t Nexwrte S& Sek
em Lovis, Moa. 6S oO oe

en ee ae

 

 

y No AT SP 1 Corclion M 4a Re epres inthe

 

: {" fs RE 2VESTED ww ee
pain n RY 2008

\Wells Frese Pe visoes
Dd, [Seoveny Denneosl iw Sane

 

Ae Ce Allen tate sean iSTF Dal Yn 100 eer

cern

ee

biti as ye fer a

————

| 1 Clenniny Le oe ee
Se x ba Peluse ely ease Paesineas eM a

 

 

ee

 

re

 
 

| 1 Ce ERIM neta peovested- DL

_ Di S$Cove EY D CM AL aes). A ac. bal iy - LO.Q. be

ein nee tmnrmemnn ts |

Ne Osten anp LY Fi Bos one) a
| YSZ s Shreow. Ray 2 DE fe Re -

\C hee corte, MC ZB

 

Le

__* Valls Fangs Brock Benscke Mae noe _ a a

4S oS. s Shnnose Rav. Yas. PE BVEST ED. Le ——

re

SS - ee neers
; vp 18 cov ny DEA! aa Wn Aan pty 2020S, .

|

TW ke Quin by an
TV Rojee Mae Date ps |
(ese 2% EO She

Boulde E oe Co, 6° cx 0 1 na

Van RA —— ae
: AtTeS.. Re VY, Coo an | wf ceo). 1M. _ [tpOO

(tb _k. Sdrce: tT ee

_ Washis Ng. tony Dew. 2006 O bo Oe
Viper ano Hacley LL C _—_————
{Rowell PI! Placer) Sore fend f CPaacnees) Ep nl 1-100 ———

1 ner Ppwkhern we ee a
— Woples, Ela. Yloq

et

 

 

 

| __ Case 3:19-cv-00580-RJE—Bocument 13 Filed 12/06/19 Page 8 ‘of 9
fe a De Not€s. Uwukeown. Seep CATED. D ese HPNATS...

‘T his pe piee PUM. Wt will pe Ae we)u be DED
_ oth Se RUICE os Compl Pete

I

fe
© peel adie bo thie CDS Bn —

Case _F-19 evs lo 259. ee

feo
I -
I
f

|
|

4

 

 

ee
__ ee
en ee oe
fl
nl ee a _
| Deore. Seer. 2% 2014 oe 27 a a
OT ep sie fH | 1% cvs. |525 5

ee a

 

 

Case 3:19-cv-00580-RIC-_ Document 43-Fited 12/06/19 Page 9 of 9

 

 

|
